Title: To Thomas Jefferson from Edmund Bacon, 1 January 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 1st. January 1807 [i.e. 1808]
                     
                  
                  We shall be wanting nail rod soon as it Can be Got heare, Youre Trunks which I suppose Covered the books you mention’d some time Past that would require Graite Care in Bringing them up the river has from the outside appearance Got heare safe by Mr. Johnson who I have Contracted with to bring your articles from Richmond. I would recommend you sir to Johnson to bring up all such Articles as he is one of the Trustyest watermen runs this river
                  Mr. Chisholm says you Directed him to inform me you wished me to set about diging durt for Bricks immediately which I am now about and Prepareing a Cole Kill Also, my wirk Principally is in the Garden
                  I think I shall soon have you a beautiful stock Hogs I have about 85 head in all, your sheep are all in Good situation
                  I am Sir yours Truly
                  
                  
                     E B[acon] 
                     
                  
               